DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are drawn to a “recording medium which stores a program”. The broadest reasonable interpretation of the claim in light of the specification and Official Gazette Notice (1251 OG 212, made available February 23, 2010), concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten). 
Therefore, claims 18 and 19 do not fall within a statutory category. In view of the Official Gazette Notice (1251 OG 212, made available February 23, 2010), the examiner suggests amending the claims to recite a "a non-transitory computer readable storage medium". 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (JP 2012-251936 A) cited in IDS filed on 11/04/2019
 Regarding claim 1, Yamamoto discloses an information processing apparatus (Yamamoto, positioning device) comprising: a control unit (Yamamoto, [0011] control section) configured to acquire information indicating required accuracy of measurement information (Yamamoto, [0027]) based on a result of detection by a sensor from an application that uses the measurement information (Yamamoto, [0028]-[0035] GPS is used by the positioning application), and control the sensor on a basis of the information indicating the required accuracy.(Yamamoto, [0020])Regarding claim 2. The information processing apparatus according to claim 1, wherein the control unit controls the sensor further on a basis of power consumption of the sensor. (Yamamoto, [0081] and fig.6)Regarding claim 3. The information processing apparatus according to claim 2, wherein the control unit controls the sensor such that a sum total of the power consumption is minimized with the required accuracy satisfied. (Yamamoto, [0020] less power consumption)Regarding claim 5. The information processing apparatus according to claim 1, wherein the 

Regarding claim 13. The information processing apparatus according to claim 1, wherein the control unit controls the sensor on a basis of accuracy of the measurement information and the information indicating the required accuracy.(Yamamoto, [0020])Regarding claims 14 and 16-19, the claim essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claims 14 and 16-19. Yamamoto is seen disclosing different positioning (HERE DETAILS FOR PROCESSING) associated with power consumption (Yamamoto, [0020])
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 4, no prior arts discloses “The information processing apparatus according to claim 2, wherein the control unit controls the sensor on a basis of a remaining battery capacity associated with the sensor.
Regarding claim 15, no prior arts discloses “The information processing apparatus according to claim 14, wherein the control unit performs processing of superimposing and displaying a virtual object in real space, and generates the information indicating the required accuracy in accordance with size of the virtual object, superimposition distance, superimposition accuracy, and necessity of occlusion processing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20140342750 A1 The present invention relates to a method in which a first station receives position information using a second station positioned in the vicinity of the first station. The method includes the steps of: receiving a station identifier (STID) and at least one fake identifier (ID) from a base station; obtaining a fake ID of the second station; requesting position information on the second station from the base station using the fake ID of the obtained second station; and receiving the position information on the second station of the base station, wherein the fake ID is an identifier used for position measurement and is mapped to the STID.
US 20180059255 A1 A tracking device is provided and includes a processing unit that is in communication with a networking unit and a memory unit. The memory unit has executable instructions stored thereon, which, when executed, cause the processing unit to control the networking unit to coarsely identify a region currently occupied by a tracked device and determine an accurate location of the tracked device responsive to a predefined event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/29/2021